           Case 5:20-cv-00217-R Document 7 Filed 06/02/20 Page 1 of 1



                   THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

ANTONIO CRAWFORD                    )
                                    )
               Petitioner,          )
                                    )
v.                                  )                  CIV-20-217-R
                                    )
FNU LNU, Warden of Federal Transfer )
Center                              )
                                    )
               Respondent.          )

                                        ORDER
      Mr. Crawford, appearing pro se, filed a Petition for Writ of Habeas Corpus pursuant

to 28 U.S.C. § 2241 on March 10, 2020. Doc. No. 1. In accordance with 28 U.S.C. §

636(b)(1)(B) and (C), the matter was referred to United States Magistrate Suzanne Mitchell

for preliminary review. On May 1, 2020, Judge Mitchell issued a Report and

Recommendation wherein she recommends Petitioner’s action be dismissed. Doc. No. 6.

The record reflects that Mr. Crawford has not objected to the Report and Recommendation

within the time limits prescribed therein nor has he sought an extension of time in which

to respond. Accordingly, the Report and Recommendation is hereby ADOPTED IN ITS

ENTIRETY. Mr. Crawford’s Petition for Writ of Habeas Corpus is dismissed.

      IT IS SO ORDERED this 2nd day of June 2020.
